DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-5, and 7-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record does not disclose or suggest the claimed first and second surface resistivity values ρs1 and ρs2 satisfy the expressions (1) and (2):  
9.4 log Ω/□ ≤ ρs1 ≤ 11.6 log Ω/□             (1); and
9.8 log Ω/□ ≤ ρs2 ≤ 11.3log Ω/□              (2)
in combination with the remaining limitations of claims 1, 3-5, and 7-18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677.  The examiner can normally be reached on Monday-Friday 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CARLA J THERRIEN/Primary Examiner, Art Unit 2852